
	
		III
		110th CONGRESS
		2d Session
		S. RES. 727
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2008
			Mrs. Clinton (for
			 herself, Mr. Lautenberg,
			 Mr. Schumer, and
			 Mr. Menendez) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the victims of the bombing of Pan
		  Am flight 103 on the twentieth anniversary of the tragedy. 
	
	
		Whereas, on December 21, 1988, 259 passengers and crew
			 members on board Pan American Airways flight 103, and 11 people on the ground
			 in Lockerbie, Scotland, were killed by a terrorist’s bomb;
		Whereas 189 people of the United States and nationals from
			 20 other countries were victims of this heinous attack;
		Whereas the families and friends of the victims of this
			 tragedy have suffered immeasurable losses;
		Whereas people around the world actively have worked to
			 diminish the possibility of future terrorist attacks;
		Whereas in 2003, Libya accepted responsibility for Libyan
			 officials’ involvement in the bombing of Pan Am flight 103, denounced
			 terrorism, and vowed to abandon its weapons program;
		Whereas, on October 31, 2008, almost 20 years after the
			 terrorist attack, Libya completed delivery of long-awaited compensation to the
			 families of the victims of the bombing of Pan Am flight 103; and
		Whereas nothing can replace the loved ones lost in the
			 attack, and the United States must never forget the victims of this crime: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 21, 2008, as Twentieth Anniversary of Remembrance for the
			 Victims of the Bombing of Pan Am Flight 103 Day; and
			(2)conveys the most
			 sincere condolences to the families, friends, and communities of the victims of
			 the attack on Flight 103.
			
